DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 20 of U.S. Patent No. 8,427,976 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application discloses the exchange of messages of carrier type information for the handover of the wireless devices is fully disclosed in the patent application.
Claim(s) 1 – 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 20 of U.S. Patent No. 8,446,844 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application .
Claim(s) 1 – 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) of U.S. Patent No. 8,531,990 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application discloses the exchange of messages of carrier type information for the handover of the wireless devices is fully disclosed in the patent application.
Claim(s) 1 – 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 20 of U.S. Patent No. 8,711,731 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application discloses the exchange of messages of carrier type information for the handover of the wireless devices is fully disclosed in the patent application.
Claim(s) 1 – 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 20 of U.S. Patent No. 9,220,104 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application discloses the exchange of messages of carrier type information for the handover of the wireless devices is fully disclosed in the patent application.
Claim(s) 1 – 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 20 of U.S. Patent No.9,220,105 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application discloses the exchange of messages of carrier type information for the handover of the wireless devices is fully disclosed in the patent application.
(s) 1 – 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 30 of U.S. Patent No. 9,867,178 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application discloses the exchange of messages of carrier type information for the handover of the wireless devices is fully disclosed in the patent application.
Claim(s) 1 – 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 67 of U.S. Patent No. 9,913,269 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application discloses the exchange of messages of carrier type information for the handover of the wireless devices is fully disclosed in the patent application.
Claim(s) 1 – 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 30 of U.S. Patent No. 10,349,395 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application discloses the exchange of messages of carrier type information for the handover of the wireless devices is fully disclosed in the patent application.
Claim(s) 1 – 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 57 of U.S. Patent No. 10,517,084 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application discloses the exchange of messages of carrier type information for the handover of the wireless devices is fully disclosed in the patent application.
Claim(s) 1 – 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 48 of U.S. Patent No. 10,568,085 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application .
Claim(s) 1 – 27 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 29 of copending Application No. 16/791,853 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the exchange of messages of carrier type information for the handover of the wireless devices is fully disclosed in the patent application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 






/GARY MUI/Primary Examiner, Art Unit 2464